Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed October 18, 2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "19" and "31" have both been used to designate the outer peripheral surface of tube 30.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.

Claim Rejections - 35 USC § 103
Claims 1, 2, 5 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Howell, US 5,827,168.  At Fig. 3, Howell shows a drive shaft and mount combination comprising: 
a central tubular portion (11), and extending between a first end (12) and a second end (24, said central tubular portion having an outer peripheral surface, there being at least one ring (42, 46) on the outer peripheral surface of said central tubular portion; 
wherein said at least one ring is formed of a metallic material; and 
wherein a static damper member (50) is placed outwardly of said ring, during operation the drive shaft being potentially subject to flexing, such that said at least one ring can contact the static damper member to limit flexing (col. 5, lines 1-2),
wherein there are a plurality of rings (42, 46).
Howell does not expressly disclose the tubular portion (11) as formed of a polymer composite with imbedded fibers.  However it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the tubular portion from a polymer composite with imbedded fibers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.

Claims 1, 2, 4-6, 10, 13, 14 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Coursin, US 4,838,833 in view of Leach, US 2,939,748.  Coursin discloses drive shaft and mount combination (col. 1, lines 8-9) comprising: 
a central tubular portion (1) formed of a polymer composite with imbedded fibers (col. 2, lines 25 & 26), and extending between a first end and a second end (see “it’s ends” at col. 2, line 23 & 24), said central tubular portion having an outer peripheral surface, there being at least one ring (3) attached to the outer peripheral surface of said central tubular portion (see Figs. 1 & 2) through adhesive (col. 2, lines 55 & 56),
wherein there are a plurality of rings (see “one or more” at col. 2, line 51), 
wherein said ring is formed of metal, (i.e. a distinct material) from said central tubular portion (col. 2, lines 52 & 53), 
wherein said central tubular portion extends between two ends with a metallic flange (2) attached to each of said ends (col. 2, lines 22-27), 
wherein Figs. 1 & 2 show that a first radius is defined to said outer peripheral surface of said central tubular portion and a second radius is defined to an outer peripheral surface of said at least one ring and a ratio of said second radius to said first radius is less than or equal to 1.50.
Coursin does not expressly disclose a static damper member placed outwardly of the ring (3).  At Fig. 1, Leach shows a drive shaft and mount combination comprising a static damper member (16)  placed outwardly of a ring (18) on a drive shaft (10).  At col. 2, lines 43-48, Leach teaches making the drive shaft and mount combination with the static damper (16) in order to limit flexing during operation.  It would have been obvious to one of ordinary skill in the art to modify the drive shaft and mount combination of Coursin by including a static damper outwardly of the ring in in order to limit flexing during operation as taught by Leach.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679